[pic]
                          CAUSE NO. 12-13-00357-CR
                           IN THE COURT OF APPEALS
                      TWELFTH COURT OF APPEALS DISTRICT
                                TYLER, TEXAS

Tocarra McKind a/k/a,  }     APPEALED FROM 420TH DISTRICT COURT
Tocarra Lockett, APPELLANT

V.                           }    IN AND FOR

The State of Texas,          }    NACOGDOCHES COUNTY, TEXAS
APPELLEE



                                    ORDER

      Appellant is represented by Mr. Lee Westmoreland,  appointed  counsel.
On November 21,  2013,  this  Court  notified  Appellant's  counsel  that  a
Docketing Statement was to be filed and gave him until December 2, 2013,  to
file it.  Tex. R. App. P. 32.2.  Thereafter,  when  no  Docketing  Statement
was filed, Appellant's counsel was again notified on December 6, 2013,  that
the Docketing Statement was past due and was given until December 16,  2013,
to  file  a  Docketing  Statement.   As  of  the  date  of  this  Order,  no
satisfactory response has been received.
      Pursuant to Tex. R. App. P. 32.2 it  is  ORDERED  that  the  Honorable
Edwin A. Klein, Judge of the 420th District  Court  of  Nacogdoches  County,
shall immediately conduct a hearing to  determine  the  cause  of  counsel's
failure to file the  Docketing  Statement  and  whether  the  Appellant  has
abandoned the appeal.
      It is FURTHER ORDERED that the  trial  court  determine  whether:  (1)
Appellant is indigent and entitled to the appointment of counsel on  appeal;
(2) Appellant has sufficient funds  to  retain  counsel;  or  (3)  Appellant
desires to represent himself on appeal.
      It is ADDITIONALLY ORDERED that once  findings  are  made  as  to  the
above issues, the trial court  shall  appoint  counsel,  give  Appellant  an
appropriate deadline for retaining counsel, or  administer  the  appropriate
warnings concerning the dangers of self-representation, in  accordance  with
its findings and the court shall also take necessary action  to  insure  the
prompt filing of the Docketing Statement with this Court.
      It is FINALLY  ORDERED  that  a  supplemental  record  containing  the
court's findings  of  fact  and  conclusions  of  law  and  any  appropriate
order(s) attendant thereto be certified to this Court on or before  February
3, 2014.
      WITNESS the Honorable James T. Worthen, Chief Justice of the Court  of
Appeals, 12th Court of Appeals District of Texas, at Tyler.
      GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at  my  office  this  this
3rd day of January 2014, A.D.
[pic]                        Cathy S. Lusk, clerk
                                        12TH cOURT OF aPPEALS


                                        By:
________________________________
                                        Katrina McClenny, Chief Deputy
Clerk